AO 472 (Rev. 09/08) Detention Order Pending Trial


                                          UNITED STATES DISTRICT COURT
                                                                                                                            FILED IN OPEN COURT _ . ;
                                                                           for the
                                                                                                                            ON1,p/ ~                  ·tJi
                                                        Eastern District of North Carolina                                      ~~~Xc1er1c
                                                                                                                                Eaatem District of NC
                         United States of America                              )
                                    V.                                         )
                                                                               )        Case No.      7:19-CR-54-B0-2
                         AUSTIN CODEY CLARK                                    )
                                 Defe ndant                                    )

                                                   DETENTION ORDER PENDING TRIAL

          After cond ucting a detention hearing und er the Bai I Reform Act, 18 U .S.C. § 3 l 42(f), I conclude that these facts
req uire that the defendant be detained pending trial.
                                               Part I-Findings of Fact
•   (I) The defendant is charged with an offense described in I 8 U .S .C. § 3 I 42(f)( I) and has previous ly been conv icted
           of        •    a federal offense    •    a state or local offense that would have been a federa l offense if federal
                jurisdiction had existed - that is
                 •       a crime of vio lence as defined in 18 U.S .C. § 3156(a)(4)or an offense li sted in 18 U.S .C. § 2332b(g)(5)
                         for which the prison term is IO years or more.

                 •       an offense fo r which the maximum sentence is death or life imprisonment.
                 •       an offense for w hi ch a maximum prison term often years or more is prescri bed in
                                                                                                                                        *
                 •       a fe lony com mitted after the defendant had been conv icted of two or more prior federal offenses
                         described in 18 U.S.C. § 3 I 42(f)( I )(A)-(C), or comparable state or local offenses:

                 •       any felony that is not a crime of vio lence but involves:
                         •   a minor victim
                         •   the possession or use of a firearm or destructive device or any other dangerous weapon
                         •   a fail ure to register under 18 U.S.C. § 2250
•   (2)         The offense described in finding ( 1) was committed whi le the defendant was on release pending trial for a
                federal, state release or local offense.

•   (3)         A period of less than five years has elapsed since the                  •   date of conviction          •   the defendant's release
                from prison for the offense described in finding (I).
•   (4)         Findings Nos. (1 ), (2) and (3) establish a rebuttable presumption that no condition w ill reasonably assure the safety
                of another person or the community. I further find that the defendant has not rebutted this presumption.

                                                              Alternative Findings (A)
ii ( I )        There is probable cause to believe that the defendant has committed an offense
                 ~ for whi ch a maximum prison term often years or more is prescribed                        in 21 USC 841/846
                 •       under 18 U.S.C. § 924(c).


           *Insert as app li cable : (a) Contro lled Substances Act (2 1 U.S.C . § 801 et seq.) ; (b) Controlled S ubsta nces Import and Export Act
           (21 U.S.C. § 95 1 et seq.); or (c) Section I of Act of Sept. 15 , 1980 (21 U.S .C . § 955a).                                               Page I of 2
AO 472 (Rev . 09/08 ) Detention Order Pending Trial


                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                      Eastern District of North Carolina


D (2)          The defendant has not rebutted the presumption established by finding 1 that no condition will reasonably assure
               the defendant's appearance and the safety of the community.

                                                           Alternative Findings (B)
D (1)          There is a serious risk that the defendant will not appear.
r£ (2)         There is a serious risk that the defendant will endanger the safety of another person or the community .




                                       Part I I - Statement of the Reasons for Detention
           I find that the testimony and information submitted at the detention hearing establishes by
                   D clear and convincing evidence that              D a preponderance of the evidence that

 •       Based on the defendant's waiver of his/her right to a detention hearing , there is no condition , or combination of conditions, that can
         be imposed which would reasonably assure the defendant's appeara nce and/or the safety of another person or the comm un ity.

 lll     For the reasons indicated below, there is no condition , or combination of cond itions , that can be imposed which would reasonably
         assure the defendant's appearance and/or safety of another person or the community.
         ll]   The nature of the charges                                     D The lack of stable employment
         ll]   The apparent strength of the government's case                D The lack of a suitable custodian
         D The indication of substance abuse                                 D The fact that the charges arose while on state probation
         D The defendant's criminal history                                  D The history of probation revocations
         ll] Other:    Alleged continuation of illicit behavior while related state charges pending

                                                 Part III-Directions Regard ing Detention
         The defendant is committed to the custody of the Attorney General or a designated representative for confinement
in a corrections faci lity separate, to the extent practicable, from persons awaiting or serving sentences or he ld in custody
pending appeal. The defendant must be afforded a reasonab le opportunity to consult privately with defense counsel. On
order of United States Court or on request ofan attorney for the Government, the person in charge of the corrections faci lity
must deliver the defendant to the United States marshal for a court appearance.


Date:                 06/06/2019



                                                                                     ROBERT B. JONES, JR. , USMJ
                                                                                                 Name and Title




          *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 80 I et seq.); (b) Controlled Substances Impo rt and Export Act
          (2 1 U.S.C. § 951 et seq.); or (c) Section I of Act of Sept. 15 , I 980 (21 U.S.C. § 955a) .                                        Page 2 of 2
